                 Case 19-10872-KG             Doc 212         Filed 06/05/19     Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                    )    Chapter 11
                                                          )
FUSE, LLC, et al.,1                                       )    Case No.: 19-10872 (KG)
                                                          )
                                   Debtors.               )    (Jointly Administered)
                                                          )
                                                          )    Ref. Docket No. 20

           ORDER AUTHORIZING RETENTION OF FTI CONSULTING, INC.
               AS FINANCIAL ADVISORS FOR THE DEBTORS AND
         DEBTORS IN POSSESSION NUNC PRO TUNC TO THE PETITION DATE

                 Upon the application (the “Application”) of the above-captioned debtors and

debtors in possession (collectively, the “Debtors”), for an order pursuant to sections 327(a) and

328(a) of chapter 11 of title 11 of the United States Code (the "Bankruptcy Code"), authorizing

them to retain FTI Consulting, Inc. (“FTI”) as financial advisors; and upon the Declaration of

Michael Katzenstein in support of the Application; and due and adequate notice of the

Application having been given; and it appearing that no other notice need be given; and it

appearing that FTI neither holds nor represents any interest adverse to the Debtors' estates; and it

appearing that FTI is "disinterested", as that term is defined in section 101(14) of the Bankruptcy

Code; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012; and this Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that


1
 The Debtors and the last four digits of their taxpayer identification numbers include: Fuse Media, Inc. (9721);
Fuse Media, LLC (0560); Fuse, LLC (1888); JAAM Productions, LLC (5499); SCN Distribution, LLC (9656);
Latino Events LLC (8204); Fuse Holdings LLC (5673); Fuse Finance, Inc. (8683); and FM Networks LLC (6500).
The Debtors’ headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.



DOCS_DE:222902.7 29402/001
                 Case 19-10872-KG             Doc 212     Filed 06/05/19       Page 2 of 4



venue of this proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§

1408 and 1409; and it appearing that the relief requested in the Application is in the best interest

of the Debtors’ estates and their creditors; after due deliberation and sufficient cause appearing

therefore, it is hereby ORDERED THAT:

                 1.          The Application is granted as set forth herein.

                 2.          Pursuant to sections 327(a) and 330 of the Bankruptcy Code, Bankruptcy

Rules 2014(a) and 2016 and Local Rules 2014-1 and 2016-1, the Debtors are authorized to retain

and employ FTI as their financial advisor to perform Bankruptcy Services on the terms and

conditions set forth in the Application and Engagement Letter, except as provided by this Order.

FTI’s fees for Bankruptcy Services will be reviewed under section 330 of the Bankruptcy Code.

                 3.          Pursuant to sections 327(a) and 328(a) of the Bankruptcy Code,

Bankruptcy Rules 2014(a) and 2016 and Local Rules 2014-1 and 2016-1, the Debtors are

authorized to retain and employ FTI as their financial advisor to perform Restructuring Services

on the terms and conditions set forth in the Application and Engagement Letter, except as

provided by this Order. FTI’s Monthly Restructuring Fees and Restructuring Performance Fee

will be reviewed under section 328(a) of the Bankruptcy Code except for the Office of the

United States Trustee and the Official Committee of Unsecured Creditors who may review under

section 330 of the Bankruptcy Code.

                 4.          The terms of the Engagement Letter are reasonable and the conditions of

employment are approved as hereinafter modified, including the following indemnification

provisions during the pendency of the Debtors’ bankruptcy cases to the following:

                      (a) FTI shall not be entitled to indemnification, contribution or reimbursement
                          pursuant to the Engagement Letter for services, unless such services and
                          the indemnification, contribution or reimbursement therefore are approved
                          by this Court.




                                                   2
DOCS_DE:222902.7 29402/001
                 Case 19-10872-KG             Doc 212     Filed 06/05/19     Page 3 of 4



                      (b) The Debtors shall have no obligation to indemnify FTI, or provide
                          contribution or reimbursement to FTI, for any claim or expense to
                          the extent it is either: (i) judicially determined (the determination
                          having become final and no longer subject to appeal) to have
                          arisen from FTI’s gross negligence, willful misconduct or bad
                          faith; (ii) for a contractual dispute in which the Debtors allege
                          breach of FTI’s contractual obligations, unless this Court
                          determines that indemnification, contribution or reimbursement
                          would be permissible pursuant to In re United Artists Theatre
                          Company, 315 F.3d 217 (3d Cir. 2003); or (iii) settled prior to a
                          judicial determination as to the exclusions set forth in clauses (i)
                          and (ii) above, but determined by this Court, after notice and a
                          hearing pursuant to subparagraph (c) hereof to be a claim or
                          expense for which the FTI should not receive indemnity,
                          contribution or reimbursement under the terms of the Agreement,
                          as modified by this Order; and

                      (c) If, before the earlier of (i) the entry of an order confirming a
                             chapter 11 plan in the Chapter 11 Cases (that order having become
                             a final order no longer subject to appeal) and (ii) the entry of an
                             order closing the Chapter 11 Cases, an FTI believes that it is
                             entitled to the payment of any amounts by the Debtors on account
                             of the Debtors’ indemnification, contribution and/or
                             reimbursement obligations under the Agreement (as modified by
                             this Order), including without limitation, the advancement of
                             defense costs, the FTI must file an application therefor in this
                             Court, and the Debtors may not pay any such amounts to the FTI
                             before the entry of an order by this Court approving the payment.
                             This subparagraph (c) is intended only to specify the period of time
                             under which this Court shall have jurisdiction over any request for
                             fees and expenses by any FTI for indemnification, contribution
                             and/or reimbursement, and not a provision limiting the duration of
                             the Debtors’ obligation to indemnify, or make contributions or
                             reimbursements to FTI. All parties in interest shall retain the right
                             to object to any demand by any FTI for indemnification,
                             contribution and/or reimbursement.

                 5.          FTI shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the Debtors’ Chapter 11 Cases in

compliance with sections 328, 330 and 331 of the Bankruptcy Code, as applicable, and

applicable provisions of the Bankruptcy Rules, Local Bankruptcy Rules, and any other

applicable procedures and orders of the Court.

                 6.          Notwithstanding anything in the application, declaration or engagement


                                                   3
DOCS_DE:222902.7 29402/001
                 Case 19-10872-KG            Doc 212     Filed 06/05/19    Page 4 of 4



letter to the contrary, FTI shall not unilaterally terminate the agreement during the case, there

shall be no limitation of liability during the case

                 7.          The terms and conditions of this Order are immediately effective and

enforceable upon its entry.

                 8.          The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Application.

                 9.          Notwithstanding anything to the contrary in the Engagement Letter or

Application, this Court shall retain exclusive jurisdiction with respect to all matters

arising or related to the implementation of this Order.




       Dated: June 5th, 2019                          KEVIN GROSS
       Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE

                                                  4
DOCS_DE:222902.7 29402/001
